         Case: 3:18-cv-00368-jdp Document #: 287 Filed: 12/04/20 Page 1 of 1


                                                                                                 0C HO •
                                                                                              REC'DIFILED
                                                             DEC
                          UNITED STATES DISTRICT COURT 2°.:2 TE R-CPP 3 PElitif:
                                                                               t4 49
                        \N g STERN DISTRICT OF WISCONSIN CLE 1Citit1j N.SAI‘


     clAsveA
                                    Plaintiff,
                                                                       NOTICE OF APPEAL
                  V.

                 y tScrd                                               Case No            - 368 -
                                   Defendant.



          Notice is given that t                 defendant, Pc \ 10 let VP) \   061.-J1/ appeals to the
  United States Court of Appeals for the Seventh Circuit from the final judgment entered in this action
  „ AMotio-Rr          la                 a


          Dated and signed this      3                day of    PeCetn-v 19-tr                2oz_c)
                                    , Wisconsin.



                                                               (Signature)


                                                              ea ' 9)0X. 7--
                                                               (Street Address)

                                                             forhici_ VA              csio\
                                                               (City, State, Zip)
                                                                 got.? 7q-s- I tct4




                       A tfodmil   CaAtok N,A zee
/ frce.-cirsisAti.1
